DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/03/2022.
Applicant's election with traverse of Invention I in the reply filed on 1/03/2022 is acknowledged.  The traversal is on the ground(s) that the method or apparatus cannot perform a materially different process or be complete by another apparatus.  This is not found persuasive because the apparatus of claim 1 can operate in different phases, operate in only a heat phase, or only in a preheating phase, or be turned off and thus be operating in an off mode or cooling off phase, which are different process than what is claimed in claim 1. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reactant-releasing device”, “heat removal device”, “a heating unit”, and “a reactant-recirculating device” in claim 1. Such claim limitation(s) is/are: “connection unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The phrase “reactant-releasing device” has been examined as --a reactant-releasing line and a valve assembly--. The phrase “heat removal device” has been examined as –
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 

	
	
Claim limitation “connection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. One of ordinary skill in the art would not be able to ascertain the scope of the limitations as stated previously in claim 6. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 10,139,169 B2 in view of Maier-Laxhuber et al. US 5,518,069.
Re claim 1, Nam et al. teach a vehicle heating system (see “technical field”) comprising: a reaction space (“adsorbent beds” fig 2) containing a first reactant; 
a reactant storage space (“reservoirs” fig 2) containing a second reactant or/and receiving the second reactant, wherein the first reactant and the second reactant form a reaction system wherein a reaction of the first reactant with the second reactant produces a reaction product that releases heat and the second reactant is separatable from the first reactant by introducing heat into the reaction product (fig 2); 
a reactant-releasing device (E1 or E2 and conduits immediately adjacent in loop, fig 2) for releasing second reactant from the reactant storage space into the reaction space;  
a heat removal device (wall of adsorbent beds acting in heat exchange relationship with ambient air such that “bed is cooled using ambient air” fig 2) for removing heat from the first reactant contained in the reaction space or removing heat from the reaction product contained in the reaction space or removing heat from the first reactant contained in the reaction space and removing heat from the reaction product contained in the reaction space; 
and a reactant-recirculating device (“condenser” fig 2 and conduits in loop immediately adjacent, fig 2) for recirculating second reactant from the reaction space into the reactant storage space.  
Nam et al. fail to explicitly teach the heating unit.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heating unit as taught by Maier-Laxhuber et al.  in the Nam et al. invention in order to advantageously allow for a secondary method of heating the bed using electricity in addition to or rather than solely relying on the primary source of the water vapor.
Re claim 2, Nam et al. teach the reactant-releasing device comprises:  a reactant-releasing line; and a valve assembly for selectively establishing and interrupting a reaction-releasing connection between the reactant storage space and the reaction space (see the rejection of claim 1).  
Re claim 3, Nam et al. teach the reactant-recirculating device comprises: a reactant-recirculating line; a condenser device connected to the reactant-recirculating line, the condenser device for receiving second reactant leaving the reaction space as a gas and for feeding liquid second reactant into the reactant storage space (fig 2 and see the rejection of claim 1).  
Re claim 4, Nam et al. teach wherein the condenser device comprises a condenser and a second heat removal device for removing heat from the second reactant received in the condenser (see the rejection of claim 1 noting Nam et al. teach two heat removal devices, fig 2).  
Re claim 5, Maier-Laxhuber et al. teach the heating unit comprises an electrically energizable heat conductor device (see the rejection of claim 1).  
Re claim 8, Nam et al. teach the reaction system comprises the second reactant reacting chemically with the first reactant (figs, col 10).  

Re claim 11, Nam et al. teach the first reactant is comprised of zeolite and the second reactant comprises water (claim 2, figs, cols 9-10).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 10,139,169 B2 in view of Maier-Laxhuber et al. US 5,518,069 further in view of Fukushima
US6123569A.
	Re claim 6, Maier-Laxhuber et al teach teach the heating unit comprises a connection unit (annotated fig) to power the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the connection as taught by Maier-Laxhuber et al in the Nam et al. , as modified, invention in order to advantageously allow for the device to be powered by a voltage as is known in the art.
Nam et al., as modified, fail to explicitly teach details of the connector.
Fukushima teach the heating unit comprises a connection unit for connecting the heat conductor device to a voltage source that is external in relation to a vehicle with the vehicle heating system (abstract) to power the device externally and or charge a battery internal to a car.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the connector  as taught by Fukushima in the Nam et al. , as modified,  invention in order to advantageously allow for battery charging and or vehicle energizing when no internal vehicle energy is available.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 10,139,169 B2 in view of Maier-Laxhuber et al. US 5,518,069 further in view of SAEGUSA
JP 2012007822.
Re claim 7, Nam et al. , as modified, fail to explicitly teach details of a heat exchanger device.
SAEGUSA teach wherein the heat removal device comprises a heat carrier medium circuit with a heat exchanger device (12b, 7, fig 1) for transferring heat transported in a heat carrier medium circulating in the heat carrier medium circuit to a medium to be heated to add external circuits to the chemical reactor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heat exchanger device as taught by SAEGUSA in the Nam et al. , as modified, invention in order to advantageously allow for heat recovery from direct heat exchange internal to the chemical reactor.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 10,139,169 B2 in view of Maier-Laxhuber et al. US 5,518,069 further in view of Bolin et al. US 20180106508 A1.

Re claim 9, Nam et al. teach the first reactant is or contains calcium oxide (cols 1-2, a well known MOF) and the second reactant is or contains water (figs, cols 9-10).  
Nam et al. , as modified, fail to explicitly teach calcium oxide .
Bolin et al. teach calcium oxide to use a MOF well known in the art (paras 126-127).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include calcium oxide as taught by Bolin et al. in the Nam et al. , as modified,  paras 126-127).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,502,111 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GORDON A JONES/Examiner, Art Unit 3763